Bodiiste, J.
Prosecutor seeks to review three judgments for rent for the months of July, August and September, 1934, respectively. The actions were based upon an obligation to pay as holdover tenants in certain premises in Union City, New Jersey. The actions were simultaneously brought on September 12th, 1934, a separate suit for each month’s rent. On that date, all the rentals had accrued but no motion to dismiss, because the aggregate of the rentals exceeded the jurisdiction of the court, was made until after the judgments were rendered.
That an action could have been brought as each installment accrued is clear, but the landlord having waited until several installments were due, could not maintain separate actions. 1 Corp. Jur. 1112, § 287. The action for rent is for a breach of contract. The damages to be recovered are the rents due at the time the action is brought. That the obligation, if *506any, in this case was predicated upon the fact that the tenant had held over beyond the end of the term in no sense altered the legal situation. The contract to pay rent was implied and the damages would be the same as though it were express. Those damages, accrued up to the beginning of the suit, constituted one cause of action.
“No principle of law is more firmly established than that a single or entire cause of action cannot be subdivided into several claims, and separate actions maintained thereon.” Smith v. Red Top Taxicab Corp., 111 N. J. L. 439, 441; 168 Atl. Rep. 796.
We think that an action for breach of an entire contract is quite different from actions because of separate employment as in Faherty v. Branegan, 112 N. J. L. 134; 169 Atl. Rep. 654.
The District Court is a court of limited jurisdiction and parties may not separate a cause of action so as to confer jurisdiction. The return here shows that situation. The court being without jurisdiction to entertain these separate actions for one claim, brought as they were after all the damages had accrued, the judgments were null and void. Jurisdiction cannot be conferred by consent or the right to object be lost by acquiescence. Kaufman v. Smathers, 111 N. J. L. 52; 166 Atl. Rep. 453.
The judgments are set aside, with costs.